 

2010JUN29 16:49:19   
Logical Terminal P901
MT S700  
Page 00001
   
Func HKHQIMPR

 
Issue of a Documentary Credit
 
 
Basic Header
F 01 BKCHENBJA740 0000 000000
   
Application Header
I 700 RZ00AT2LXXXX N
 
*RAIFFEISENLANDESBANK
 
*OBEROESTERREICH AKTIENGSELLSCHAFT
 
*LINZ
   
User Header
Service Code  103:
 
Bank. Priority  113:
 
Msg User Ref.  108: HKHQIM0857
Sequence of Total
*27
: 1/1
     
Form of Doc. Credit
*40 A
: IRREVOCABLE
     
Doc. Credit Number
*20
: LC7410173/10
     
Date of Issue
30 C
: 100629
     
Applicable Rules
*40 E
: UCP LATEST VERSION
 
/
 
Expiry
*31 D
: Date 120401 Place AUSTRIA
     
Applicant
* 50
: HAINAN SHINER INDUSTRIAL CO., LTD.
   
19/F DIDU BUILDING NO.2 NORTH
   
LONGKUN ROAD, HAKOU,HAINAN,CHINA
     
Beneficiary
*59
: BRUCKNER MASCHINENBAU GMBH N CO KG
   
KONIGSBERGER STR 5-7 83313
   
SIEGSDORF GERMANY
     
Amount
*32 B
: Currency EUR Amount 6.723.900,00
     
Pos. / Neg. Tol.(%)
39 A
:0 / 0
     
Available with/by
*41 D
: ANY BANK
   
AT SIGHT
   
BY NEGOTIATION
     
Partial Shipments
43 P
: ALLOWED
     
Transhipment
43 T
: ALLOWED
     
Port of Loading
44 E
:
SEAPORT OF GERMANY/SHANGHAI WAIGAOQIAO FREE TRADE ZONE WAREHOUSE
 
Port of Discharge
44 F
:
HAIKOU, CHINA
 
Latest Date of Ship.
44 C
: 110216
     
Descript. of Goods
45 A
:
COMMODITY: 6.6 M BOPP FILM PRODUCTION LINE
ACCORDING TO CONTRACT NO.HSIC 2009-001 DATED 09.12.2009
TOTAL CONTRACT VALUE: EUR 7,471,000.00
CIF HAIKOU PORT (FOR SHIPMENT BY VESSEL) OR CIP HAIKOU CITY (FOR SHIPMENT BY
TRUCK)
 
Documents required
46 A
:
     
PART A. EUR 5,603,250.00 (75 PCT OF TOTAL CONTRACT PRICE) WILL BE PAID UNDER
THIS LC AGAINST PRESENTATION OF FOLLOWING SHIPPING DOCUMENT:
 
1. SIGNED COMMERCIAL INVOICE IN 3 COPIES INDICATING LC NO. AND CONTRACT NO.HSIC
2009-001

 
 

--------------------------------------------------------------------------------


 

2010JUN29 16:49:19   
Logical Terminal P901
MT S700  
Page 00001
   
Func HKHQIMPR

 
Issue of a Documentary Credit
 
 
2.
         
1) FOR SHIPMENT FROM GERMAN SEAPORT TO HAIKOU PORT, P. R. CHINA, THE FOLLOWING
DOCUMENTS IS APPLICABLE:
 
FULL SET OF CLEAN ON BOARD OCEAN BILLS OF LADING MADE OUT TO ORDER AND BLANK
ENDORSED, MARKED “FREIGHT PREPAID” AMD NOTIFYING THE APPLICANT.
 
2) FOR SHIPMENTS FROM SHANGHAI WAIGAOQIAO FREE TRADE ZONE WAREHOUSE TO HAIKOU
CITY, P. R. CHINA, THE FOLLOWING DOCUMENTS IS APPLICABLE:
 
FORWARDER’S CERTIFICATE OF RECEIPT (FCR) CONSIGNED TO APPLICANT MARKED “FREIGHT
PREPAID”
     
3. PACKING LIST IN 3 COPIES.
     
4. INSURANCE CERTIFICATE IN DUPLICATE FOR 110 PCT OF THE INVOICE VALUE SHOWING
CLAIMS PAYABLE IN CHINA, IN CURRENCY OF THE LC, BLANK ENDORSED, COVERING ALL
RISKS.
 
5. CERTIFICATE OF QUALITY ISSUED BY THE BENEFICIARY.
 
6. CERTIFICATE OF ORIGIN ISSUED BY THE BENEFICIARY.
PART B.       
EUR373,550.00 (5 PCT OF TOTAL CONTRACT PRICE) WILL BE PAID UNDER THIS LC AGAINST
PRESENTATION OF THE FOLLOWING DOCUMENTS:
 
1. PAYMENT REQUEST.
 
2. PROTOCOL OF COMPLETION OF INSTALLATION SIGNED BY BOTH PARTIES IN ONE COPY,
 
IF THE PROTOCOL OF COMPLETION OF INSTALLATION CAN NOT BE PRESENTED WITHIN 16
MONTHS AFTER RECEIPT OF THE DOWN PAYMENT (BEING 01.06.2011), DUE TO THE
APPLICANT\S REASON UNILATERALLY, THE BENEFICIARY HAS THE OPTION TO PRESENT THE
FOLLOWING DOCUMENT AFTER THAT DATE ALTERNATIVELY:
 
BENEFICIARY’S WRITTEN DECLARATION STATING THAT THE PROTOCOL OF COMPLETION OF
INSTALLMENT HAS NOT BEEN SIGNED NOT DUE TO OK YES BENEFICIARY’S RESPONSIBILITY.
PART C.       
EUR747,100.00 (10 PCT OF TOTAL CONTRACT PRICE) WILL BE PAID UNDER THIS LC
AGAINST PRESENTATION OF THE FOLLOWING DOCUMENTS:
 
1. PAYMENT REQUEST.
 
2. ACCEPTANCE PROTOCOL SIGNED BY BOTH PARTIES IN ONE COPY.
 
3. PERFORMANCE GUARANTEE COVERING EUR747,100.00 (10 PCT OF TOTAL CONTRACT PRICE)
ISSUED BY BENEFICIARY’S BANK FOR THE WARRANTY PERIOD. THE PERFORMANCE GUARANTEE
SHALL BE VALID FOR A PERIOD OF 12 MONTHS CALCULATED FROM THE DATE OF ACCEPTANCE
PROTOCOL OR 22 MONTHS AFTER LAST SHIPMENT DATE WHICHEVER COMES EARLIER.
 
IF THE ACCEPTANCE PROTOCOL CAN NOT BE PRESENTED WITHIN 23 MONTHS AFTER RECEIPT
OF THE DOWN PAYMENT (BEING 01.01.2012), DUE TO THE APPLICANT’S REASON
UNILATERALLY, THE BENEFICIARY HAS THE OPTION TO PRESENT THE FOLLOWING DOCUMENT
AFTER THAT DATE ALTERNATIVELY: BENEFICIARY’S WRITTEN DECLARATION STATING THAT
THE ACCEPTANCE PROTOCOL HAS NOT BEEN SIGNED NOT DUE TO BENEFICIARY’S
RESPONSIBILITY.
 
Additional Cond.      47A:
 
1. ONE EXTRA PHOTOCOPY OF INVOICE AND TRANSPORT DOCUMENTS SHOULD BE PRESENTED
FOR OUR FILE ONLY, OTHERWISE, MISC. FEE USD30.00 WILL BE DEDUCTED FROM THE
PROCEEDS.
 
2. DISCREPANT DOCUMENTS WILL BE HANDLED IN ACCORDANCE WITH UCP600 ART.16.
 
3. A HANDLING FEE OF USD70.00 OR EQUIVALENT WILL BE DEDUCTED FROM THE PROCEEDS
FOR DOCUMENTS PRESENTED WITH DISCREPANCY (IES).

 

--------------------------------------------------------------------------------


 

2010JUN29 16:49:19   
Logical Terminal P901
MT S700  
Page 00001
   
Func HKHQIMPR

 
Issue of a Documentary Credit
 
 
4. PAYMENT HANDLING FEE AND ANY CABLE CHARGES RELATED TO ADVICE OF DISCREPANCY
(IES), ACCEPTANCE AND/OR PAYMENT ARE FOR ACCOUNT OF BENEFICIARY.
 
5. ALL DOCUMENTS MENTIONED UNDER PART A OF 46A MUST BE SENT TO ISSUING BANK
(ADD: BANK OF CHINA, ATTN: I/B DEPT.) IN TWO LOTS VIA COURIER SERVICE, ALL OTHER
DOCUMENTS IN ONE LOT VIA COURIER SERVICE.
 
6. EUR747,100.00 (10 PCT OF TOTAL CONTRACT PRICE) HAVE ALREADY BEEN PAID OUTSIDE
THIS LC AS DOWN PAYMENT.
Detail of Charges
71 B:
ALL BANKING CHARGES OUTSIDE OF
   
OPENING BANK ARE FOR BENEFICIARY’S
   
ACCOUNT.
Presentation Period
48:
DOCUMENTS TO BE PRESENT WITHIN 21
   
DAYS AFTER THE DATE OF ISSUANCE OF
   
THE TRANSPORT DOCUMENT(S) BUT
   
WITHIN THE VALIDITY OF THE CREDIT.
Confirmation
*49
: WITHOUT
INSTRUCTION
78
:
 
1. WE HEREBY UNDERTAKE THAT TALL DOCUMENTS IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS CREDIT WILL BE PAID AT MATURITY.
 
2. THE PRESENTING BANK MUST STATE ON THEIR REMITTANCE COVERING.
     
SCHEDULE THAT EACH DRAWING HAS BEEN ENDORSED ON THE REVERSE OF THE ORIGINAL L/C.
Send to Rec. Info. 72:
SUBJECT TO U.C.P. (2007 REVISION)
 
I.C.C. PUBLICATION NO.600
 
THIS IS THE OPERATIVE INSTRUMENT,
 
NO MAIL CONFIRMATION WILL FOLLOW.
Trailer
Order is <MAC:><PAC:><ENC:><CHK:><TNG:><PDE:>

 
 
 
 

--------------------------------------------------------------------------------

 